DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 09/02/2021, with respect to 35 USC § 103 rejection have been fully considered and are persuasive.  The 35 USC § 103 rejection of the claims has been withdrawn. 

Reasons for Allowance
3.	Claims 1-6, 8-9 are allowed.  Claims 1-6, 8-9 are renumbered as 1-8, respectively.

4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8, and 9, the prior art of record, Hayashi Manabu et al. (JP 2017-011627) teaches a routine processing device (an image processing apparatus 10, Figure 1) comprising: a processor (Control unit 101 includes a CPU; paragraph 0024), wherein in routine processing, an application parameter that defines an operation of an application and a system parameter that defines an operation of a system that is an environment where the application is executed are registered (i.e., setting information defining a setting condition (operation) of an image processing and an identifier, and 
	Miyamoto Isao (JP 2010-114607) teaches the processor (CPU 6, Figure 1) is configured to, if the system parameter at a time of the registration and a system parameter set in the system at a time when the routine processing is to be executed do not match, change the system parameter at the time of the registration in the routine processing to the system parameter set in the system at the time when the routine processing is to be executed (An apparatus state change affecting the processing has occurred between the time of registration and the time of utilizing a registered program is determined by a difference between program related information such as registered operation information and program related information indicating the present state of the apparatus. For mismatch, an alarm indicating that effect and a mismatch part is issued to a user. Further, a solution such as a setting change for making a match possible is indicated to enable the execution of the job intended by the user; paragraphs 0040, 0042).
	 However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, wherein the processor returns to the system parameter set in the system at the time when the routine processing is to be executed after and before being changed to the system parameter at the time of the registration in the routine processing, before start of execution of other routine processing in which the system parameter at the time of the registration in the routine processing is registered.

Regarding claims 2-6, the instant claims are dependent on allowable claim and are thus allowable.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Arakawa (US 2019/0266397) discloses CPU determines that there is no registered document image that matches the query document image. If it is determined that there is a registered document image that matches the query document image, the CPU performs processing and subsequent steps, and, if it is determined that there is no registered document image that matches the query document image, the CPU performs processing and subsequent steps.
	Tsujimoto (US 2015/0146242) discloses setting information is initially set in the print scanning application and may later be edited by the user through the print scanning application.
	ARIFUKU (US 2020/0104078) discloses when executing a print job based on received print data transmitted from an external terminal, a print job is not executed 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675